Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
	Paragraph 13 Lines 8-11 recites, 
“…the fiber bundle has a diameter of 440 dtex or more and 1760 dtex or less, the number of filaments constituting the fiber bundle is 390 or more and 1560 or less, in the network structure, a knot between fibers is 0 mm or more and 5 mm or less when the balloon is not inflated, and the inner membrane and the outer membrane each have a thickness of 2 mm or more and 6 mm or less.”

How is it possible for an item to have two different dimensions?  How can the diameter be for example both 500 and 1500 dtex?  Could the number of fiber bundles for one balloon could be both 400 and 1400 filaments?  Could the knot size be both 2 mm and 5 mm?  Could the thickness of both the inner and outer membrane be both 3 mm and 5 mm?  It appears not enabling to one of ordinary skill to make the invention. 
Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, based on Paragraph 7.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” in Fig. 4 has been used to designate both a valve and a gauge.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 66 [Figs. 5a-5c], and No. 7 [Fig. 6a].
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.






Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Re Claim 1, the claim recites, “…the fiber bundle has a diameter of 440 dtex or more and 1760 dtex or less, the number of filaments constituting the fiber bundle is 390 or more and 1560 or less, in the network structure, a knot between fibers is 0 mm or more and 5 mm or less when the balloon is not inflated, and the inner membrane and the outer membrane each have a thickness of 2 mm or more and 6 mm or less.”  As mentioned in the specification, how is it that the invention could be made with two different values for each dimension?  How is it possible for an item to have two different dimensions?  How can the diameter be for example both 500 and 1500 dtex?  Could the number of fiber bundles for one balloon could be both 400 and 1400 filaments?  Could the knot size be both 2 mm and 5 mm?  Could the thickness of both the inner and outer membrane be both 3 mm and 5 mm?  It appears not enabling to one of ordinary skill to make the invention.
Claim 2 is also rejected under §112(a) – enablement, as being dependent from rejected independent claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the claim recites, “…the fiber bundle has a diameter of 440 dtex or more and 1760 dtex or less, the number of filaments constituting the fiber bundle is 390 or more and 1560 or less, in the network structure, a knot between fibers is 0 mm or more and 5 mm or less when the balloon is not inflated, and the inner membrane and the outer membrane each have a thickness of 2 mm or more and 6 mm or less.”  As mentioned in the specification, how is it that the invention could be made with two different values for each dimension?  The scope of claim 1 is unclear as to the claimed invention.  Claim 2 is also rejected under §112(b) – indefiniteness, as being dependent from rejected independent claim 1.
Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Re Claim 1, the prior art discloses most of the claimed invention regarding balloons for vent pipes, including inner and outer membranes.  However, the prior art does not expressly disclose the reinforcing substrate is sandwiched between the inner membrane and the outer membrane.
Claims 3-10 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claims 3 and 4, the prior art discloses most of the claimed invention regarding vent pipe insulation devices with storage pipes and support portions with balloon attachments.  However, the prior art does not expressly disclose for the balloon with the reinforcing substrate is sandwiched between the inner membrane and the outer membrane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hight (3,607,361), Riegel et al. (3,842,864), and Van der Lans (4,079,755).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736